Title: To Alexander Hamilton from Ebenezer Stevens, 29 November 1798
From: Stevens, Ebenezer
To: Hamilton, Alexander



New york 29th Novemr. 1798
Dear General

I hope you will excuse me for troubling you with my letters which I would not intrude on you, if I were not press’d by the occasion to do it. In my last, I informed you, that the military Committee wanted money, to pay off the Bills contracted for our Batteries &c—and as the people employed are in want of their respective balances I wish you to make some arrangement either for mr Furman or myself to discharge them, for we are called upon continually for a settlement. Mr. Mangin has never received One Dollar for his services as Engineer for the general government, and I wish much to know what is allowed by them to Engineers that I may pay him, as he is a deserving man and has a large family. I write the secretary of war on the subject this mail. Your early attention to the Contents hereof, will please me very much and be peculiarly serviceable to the Tradesmen, who want their money at this season—and particularly from the late Calamity our City experienced. I am sensible you have business enough on hand to engage your attention, without these matters: but I know you wish to serve our Citizens, and it is on that account chiefly that I take the liberty to importune you on their behalf.
I have the Honor to be with sentiments of esteem   Dear General   Sincerely yours

Eben Stevens
Major Genl. Hamilton

